Case 1:20-cv-02484-MSK Document 21 Filed 03/11/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-2484

CITIZENS FOR A HEALTHY COMMUNITY,
et al.,

       Petitioners,

v.

UNITED STATES BUREAU OF LAND
MANAGEMENT, et al.,

       Federal Respondents.


                      STIPULATED STAY OF PETITIONERS’ CLAIMS
                        UNDER THE ENDANGERED SPECIES ACT



       Petitioners Citizens for a Healthy Community, et al. (“Petitioners”) and Federal

Respondents the U.S. Bureau of Land Management (“BLM”) and United States Fish and

Wildlife Service (“the Service”), et al. (collectively, “Federal Respondents”), jointly request

that the Court stay Petitioners’ claims under the Endangered Species Act (“ESA”). This

stipulation will conserve judicial resources and may obviate the need for any future litigation

under the ESA. In support of this stipulation, the Parties state as follows:

       WHEREAS, on October 27, 2020, Petitioners filed an amended complaint in this case.

ECF No. 10.

       WHEREAS, among other claims, Petitioners challenge, under the ESA, the Service’s

biological opinion (“BiOp”) analyzing the potential effects of activities authorized by BLM’s

programmatic Resource Management Plan for the Uncompahgre Field Office planning area
                                                 1
Case 1:20-cv-02484-MSK Document 21 Filed 03/11/21 USDC Colorado Page 2 of 4




(“RMP”). The BiOp analyzed RMP impacts on several ESA-listed species. This litigation

challenges the BiOp’s analysis of RMP-authorized impacts to the ESA-listed Gunnison sage

grouse and its designated critical habitat. ECF No. 10 ¶¶ 2, 170-185.

       WHEREAS, with respect to their ESA claims, Petitioners allege that the Service’s

BiOp failed to consider the best available science and failed to consider the RMP’s impacts on

Gunnison sage grouse recovery. ECF No. 10 ¶¶ 2, 170-185.

       WHEREAS, Federal Respondents deny Petitioners’ ESA claims.

       WHEREAS, the Service now anticipates reviewing and issuing a new, superseding

BiOp analyzing the potential effects of the RMP on the Gunnison sage grouse and its

designated critical habitat.

       WHERAS, the Service estimates completion of its new, superseding BiOp within 135

days of the Court’s order approving this stipulation. This superseding BiOp will be a new

Service agency action and will be supported by its own administrative record.

       NOW, THEREFORE, the Parties hereby stipulate to the following terms for a stay of

ESA claims in this litigation:

1.     The ESA claims in this litigation will be stayed to allow the Service time to review and

       issue a new, superseding BiOp.

2.     The remaining claims in this litigation will continue pursuant to the schedule already

       approved by this Court. See ECF Nos. 19, 20.

3.     Federal Respondents will provide notice to this court once the Service finalizes and

       issues its superseding BiOp and will also provide a copy to Petitioners.

4.     Once they receive a copy of the superseding BiOp, Petitioners will have 45 days to

       review and provide notice to the Court and Federal Respondents on how they intend to



                                               2
Case 1:20-cv-02484-MSK Document 21 Filed 03/11/21 USDC Colorado Page 3 of 4




       proceed with the ESA portion of this litigation.

       In light of the above stipulation, the Parties respectfully request that the Court enter a

stay of the ESA claims in this litigation.

Respectfully submitted this 11th day of March, 2021

                                             /s/ Melissa Hornbein
                                             Melissa A. Hornbein
                                             WESTERN ENVIRONMENTAL LAW CENTER
                                             103 Reeder’s Alley
                                             Helena, MT
                                             (p) 406.708.3058
                                             hornbein@westernlaw.org

                                             /s/ Kyle Tisdel
                                             Kyle J. Tisdel (CO Bar No. 42098)
                                             WESTERN ENVIRONMENTAL LAW CENTER
                                             208 Paseo del Pueblo Sur, Suite 602
                                             Taos, New Mexico 87571
                                             (p) 575.613.8050
                                             tisdel@westernlaw.org

                                             Counsel for Plaintiffs

                                             /s/ Diana Dascalu-Joffe
                                             Diana Dascalu-Joffe (CO Bar No. 50444)
                                             CENTER FOR BIOLOGICAL DIVERSITY
                                             1536 Wynkoop St., Ste. 421
                                             Denver, CO 80202
                                             (p) 720.925.2521
                                             ddascalujoffe@biologicaldiversity.org

                                             Counsel for Plaintiff Center for Biological Diversity

                                             /s/ Nathaniel Shoaff
                                             Nathaniel Shoaff (CA Bar No. 256641)
                                             SIERRA CLUB
                                             2101 Webster Street, Suite 1300
                                             Oakland, CA 94612
                                             (p) 415.977.5610
                                             nathaniel.shoaff@sierraclub.org


                                                 3
Case 1:20-cv-02484-MSK Document 21 Filed 03/11/21 USDC Colorado Page 4 of 4




                                  Counsel for Plaintiff Sierra Club



                                  JEAN E. WILLIAMS
                                  Acting Assistant Attorney General
                                  Environment & Natural Resources Division

                                  /s/ Caitlin Cipicchio
                                  Caitlin Cipicchio
                                  Trial Attorney
                                  United States Department of Justice
                                  Environment & Natural Resources Division
                                  Natural Resources Section
                                  4 Constitution Square
                                  150 M St. NE
                                  Washington, DC 2002
                                  (202) 305-0503
                                  Email: caitlin.cipicchio@usdoj.gov

                                  /s/ Rickey D. Turner, Jr.
                                  Rickey D. Turner, Jr.
                                  Senior Attorney (CO Bar No. 35383)
                                  Wildlife & Marine Resources Section
                                  999 18th Street, South Terrace, Suite 370
                                  Denver, CO 80202
                                  (303) 844-1373
                                  rickey.turner@usdoj.gov

                                  Attorneys for Federal Respondents




                                     4
